Order filed July 19, 2018




                                  In The

                   Fourteenth Court of Appeals
                               ____________

                            NO. 14-18-00487-CV
                               ____________

                   ALEX MELVIN WADE, JR., Appellant

                                    V.

                    BANK OF AMERICA, N.A., Appellee


                  On Appeal from the 151st District Court
                          Harris County, Texas
                    Trial Court Cause No. 2017-39002

                               ____________

                            NO. 14-18-00486-CV
                               ____________

                IN RE ALEX MELVIN WADE, JR., Relator


                        ORIGINAL PROCEEDING
                         WRIT OF MANDAMUS
                           151st District Court
                           Harris County. Texas
                        Trial Court No. 2017-39002
                                    ORDER

      On June 12, 2018, Alex Melvin Wade, Jr. filed a notice of appeal. That appeal
from the trial court’s May 15, 2018 order, finding Wade a vexatious litigant, was
assigned to this court under appellate cause number 14-18-00487-CV. On June 15,
2018, Wade filed a petition for writ of mandamus complaining of the same order.
The original proceeding has been assigned our cause number 14-18-00486-CV.

      Today, the court, on its own motion, orders the appeal and the original
proceeding CONSOLIDATED. Any response filed by the real party in case
number 14-18-00486-CV, who is the appellee in appeal number 14-18-00487-CV,
is due concurrently with appellee’s brief.



                                   PER CURIAM

Panel consists of Justices Boyce, Christopher, and Busby.